

AMENDMENT No. 6 TO LICENSE AGREEMENT
(Hasbro Contract No. 100524)


This Amendment to License Agreement ("Amendment") is made as of December 15,
2006, by and between on the one part HASBRO, INC. and HASBRO INTERNATIONAL, INC.
(collectively “Licensor”), and on the other part WMS GAMING INC. ("Licensee").


Reference is made to a certain Worldwide Merchandising Agreement, dated
September 1, 1997, by and between Licensor and Licensee for use of the MONOPOLY
property, as amended to date (as amended, the "Agreement"). Capitalized terms
not otherwise defined herein shall have the same meaning as in the Agreement.


WHEREAS, the parties desire to amend the Agreement as provided hereinbelow;


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Licensor and Licensee hereby amend
the Agreement as follows:


1. Monthly Statements and Payments:


(a) Commencing with the statements and royalties for the [*] and thereafter
during the Term and if applicable the Sell-Off Period, periodic royalty
statements shall be furnished and royalty payments paid [*], rather than on a
[*] basis, not later than the twenty-fifth (25th) day following the end of each
[*]. Therefore, for example, statements and payments with respect to [*] shall
be due no later than [*]. In addition, Licensee shall make a royalty payment by
[*], of its good-faith estimate of royalties anticipated to be earned for the
[*], such payment to be adjusted based on the royalty statements for [*] due on
or before [*].


(b) Paragraph 1(b)(i)(B) of the License Agreement Summary part of the Agreement
is amended by deleting the third to last sentence that reads “For avoidance of
doubt, the Region Threshold Amounts refer to royalties earned in such period,
and so, for example, [*] royalties which are payable on [*] would not count
toward the Region Threshold Amount for the [*] period [*] through [*]; and [*]
royalties which are payable on [*] would count toward the Region Threshold
Amount for the [*] period [*],” and in its place inserting the following: "For
avoidance of doubt, the Region Threshold Amounts refer to royalties earned in
such period, and so, for example, royalties for the [*] which are payable on [*]
would not count toward the Region Threshold Amount for the [*] period [*], but
would count toward the Region Threshold Amount for the [*] period [*.]"


* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



(c) Paragraph 2(b)(i) of the License Agreement Summary part of the Agreement is
amended by deleting the sentences in the middle of the paragraph that reads:
“For avoidance of doubt, the Advance Payment for a [*] is applied to royalties
paid in such [*], and so, the royalties for revenues earned in the [*], but
payable by [*] of the following [*], shall be offset against the Advance Payment
for such following [*]. The royalties for revenues earned in the [*], but
payable by [*], shall be offset against the Advance Payment for [*]” and in
their place inserting the following:


In recognition of the change starting with the [*] of royalty payments being
paid and reported [*] rather than [*], but wanting to keep the same [*]
corresponding to each [*] Advance Payment, Licensor and Licensee agree that
notwithstanding anything to the contrary hereinabove in this paragraph, each
annual Advance Payment for a certain [*] shall be applied, offset and credited
against royalties for revenues earned in the [*] of the previous [*] and the
first [*] of such [*]. Accordingly, the Advance Payment for [*] shall be
applied, offset and credited against royalties earned in the period [*]
(notwithstanding that royalty payments for [*] are paid in [*] or that royalty
payments for [*] were paid in [*]), and the Advance Payment for [*] shall apply
to, offset and be credited against royalties earned in the period [*]
(notwithstanding that royalty payments for [*] are payable in [*]), and so on
for future time periods.


(d) Paragraph 2(b)(ii) of the License Agreement Summary part of the Agreement is
amended by deleting the sentences in the middle of the paragraph that read: “For
avoidance of doubt, the Advance Payment for [*] is applied to royalties paid in
such [*], and so, the royalties for revenues earned in the [*], but payable by
[*] of the following [*], shall be offset against the Advance Payment for such
following [*]. The royalties for revenues earned in [*], but payable by [*]
shall be offset against the Advance Payment for [*]” and in their place
inserting the following:


In recognition of the change starting with [*] of royalty payments being paid
and reported [*] rather than [*], but wanting to keep the same [*] corresponding
to each [*] Advance Payment, Licensor and Licensee agree that notwithstanding
anything to the contrary hereinabove in this paragraph, each [*] Advance Payment
for a Region for a certain [*] shall be applied, offset and credited against
royalties for revenues earned in such Region in [*] of the previous [*] and the
[*]of such [*] regardless as to whether the royalties are paid in the current
[*] or the previous [*]. Accordingly,


* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
2

--------------------------------------------------------------------------------



the Advance Payment for a Region for [*] shall be applied, offset and be
credited against royalties earned in such Region in the period [*], whether paid
in [*] (notwithstanding that royalty payments for [*] are to be paid in [*]),
and the Advance Payment for a Region for [*] shall apply to royalties earned in
such Region in the period [*] (notwithstanding that royalty payments for [*] are
payable in [*]), and so on for future time periods.


(e) In recognition of the changes made by this Amendment, the first sentence of
Paragraph 2(b)(ii) of the License Agreement Summary part of the Agreement is
hereby amended by adding, after the words “provided below” in the parenthetical,
the following: “and as [*] by amendments made in this Amendment to the Advance
Guarantee for the Region designated as "Russia & Europe (no UK).”


2. Europe (including Russia) Region:


(a) On Exhibit 3 for the Region designated thereon as "Russia & Europe (no UK)"
(also referred to in the License Agreement Summary part of the Agreement as the
"Europe (including Russia, but excluding the United Kingdom)" Region), the
figure for [*] is amended from [*] and for the [*] from [*] to [*] Licensor
agrees to credit Licensee the [*] that it has paid in excess of the revised
Advance Guarantee for Russia & Europe (no UK) for [*] by applying this sum to
Licensee’s minimum Advance Guarantee for Russia & Europe for [*]. Accordingly
the amount to be paid toward the Advance Payment for the Europe (including
Russia, but excluding the United Kingdom) Region for [*] due on or before [*]
shall be [*] (the amended figure of [*] minus the credit of [*]). Further, the
minimum Advance Guarantees for the Region designated on Exhibit 3 as "Russia &
Europe (no UK)" shall be [*] of the figures stated therein until such time as
the Russian market reopens to the placement of Gaming Devices through a
legislative change or other change in governmental policy. Upon such a change
and the resulting actual reopening the Russian market, the [*] shall be
eliminated (and eliminated on a pro rata basis by [*] during the [*] in which
the Russian market reopens).


(b) On Exhibit 5 for the Region designated thereon as "Russia & Europe (no UK),"
the figure for the period [*] is amended from [*] and accordingly the Biennial
Region Threshold Amount for the Europe (including Russia, but excluding the
United Kingdom) Region for the [*] period ending [*] shall be the amended figure
of [*]. Similarly, the Biennial Region Threshold Amounts for the Region
designated on Exhibit 5 as "Russia & Europe (no UK)” shall also be [*] of the
figures stated therein until such time as the Russian market reopens to the
placement of Gaming Devices through a legislative change or other change in
governmental policy. Upon such a change and the resulting actual reopening of
the Russian market, the [*] shall be eliminated (and eliminated on a pro rata
basis by [*] during the [*] in which the Russian market reopens). Furthermore,
Licensor waives any right that it may have


* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
3

--------------------------------------------------------------------------------



had to eliminate the Europe (including Russia, but excluding the United Kingdom)
Region from the Territory based on failure of Licensee to earn royalties equal
to the Region Threshold Amount for such Region for the [*] period ending [*].


(c) For the avoidance of doubt, the foregoing amendments with respect to the
Europe (including Russia, but excluding the United Kingdom) Region are not
intended to foreclose the ability of the parties to agree to revisions to the
Advance Payments and Region Threshold Amounts for such Region for [*] as a
result of a Macro Regulatory Change as provided in Paragraph 10(b) of the
License Agreement Summary part of the Agreement, including, without limitation,
as a result of a Macro Regulatory Change that has occurred prior to the date of
this Agreement.


3. United Kingdom Region:


(a) Commencing with [*] and thereafter during the Term, the Advance Payments for
the United Kingdom Region for each [*] shall be determined as follows, and the
Annual Minimum Advance Guaranteed Royalties for the United Kingdom Region set
forth on Exhibit 4 are hereby deleted:


(i) Until the first [*] in which a regional casino/super casino ("Super Casino")
is licensed and operating in the Region, the Advance Payment shall be [*] United
States Dollars [*].
 
(ii) Commencing with the first [*] in which a Super Casino is licensed and
operating in the Region and thereafter for each [*] until the first [*] in which
[*] or more Super Casinos are licensed and operating in the Region, the Advance
Payment shall be [*]. The Advance Payment for the first [*] in which a Super
Casino is licensed and operating shall be paid no later than [*] after the first
Super Casino is licensed and operating and in later [*] while this subparagraph
3(a)(ii) applies the Advance Payment shall be paid no later than [*] of the
applicable [*] as provided in the Agreement.


(iii) For the first [*] in which [*] or more Super Casinos are licensed and
operating in the Region, the Advance Payment shall be a total of [*], or a pro
rata portion thereof calculated on a [*] basis for that first [*], which amount
(above the [*] that may have already been paid for such [*] under subparagraph
(ii) above) shall be paid no later than thirty (30) days after the [*] Super
Casino is licensed and operating. (For the avoidance of doubt with respect to
determining the pro rata portion on a [*] basis for that first [*]: if the [*]
Super Casino is first licensed and operating in [*], then the total Advance
Payment for such [*] shall be [*]; if the [*] Super Casino is first licensed and
operating in [*], then the total Advance Payment for such [*] shall be [*]; if
the [*] Super Casino is first licensed and operating in [*], then the total
Advance


* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
4

--------------------------------------------------------------------------------



Payment for such [*] shall be [*]; and so on for each [*], provided that in no
event shall such total Advance Payment be less than [*]) Thereafter in each
subsequent [*] the Advance Payment shall be made on [*] and shall be equal to
[*] multiplied by the number of Super Casinos licensed and operating as of such
[*] date; provided, however, that (A) notwithstanding anything to the contrary
contained herein, the maximum [*] Advance Payment that Licensee shall pay for
the Region, regardless of the number of Super Casinos licensed and operating as
of [*], shall be [*], and (B) if there are less than [*] Super Casinos licensed
and operating as of such [*], then the Advance Payment for such [*] shall be [*]
United States Dollars [*], regardless of the number of Super Casinos less than
[*] licensed and operating as of such [*].


(b) Commencing with [*] and thereafter during the Term, the following provisions
shall apply with respect to the Licensor's ability to eliminate the United
Kingdom Region from the Territory based on failure to earn royalties for such
Region equal to the applicable Region Threshold Amount for any [*] as provided
in Paragraph 1(b)(i)(B) of the License Agreement Summary:


(i) Until the first calendar year in which [*] Super Casinos are licensed and
operating in the Region, the amount attributable to the Region Threshold Amount
for each [*] shall be [*], notwithstanding that the Advance Payment for such [*]
may be [*] under subparagraph (b)(ii) above.


(ii) Commencing with the first [*] in which [*] or more Super Casinos are
licensed and operating in the Region and thereafter for each [*] during the
Term, the amount attributable to the Region Threshold Amount for that [*] shall
be [*] multiplied by the Advance Payment for such [*], notwithstanding if in any
[*] thereafter the number of Super Casinos licensed and operating in the Region
decreases to fewer than [*].


(iii) The Region Threshold Amount for the United Kingdom Region for each
applicable [*] period ending [*] shall be the sum of the amounts attributable to
each of the [*] in such [*] period as provided in subparagraphs (i) and (ii)
above, and the Region Threshold Amounts for the United Kingdom Region set forth
on Exhibit 6 are hereby deleted. As examples:
(X) if the [*] in which [*)] or more Super Casinos are licensed and operating in
the Region is [*] and the [*] Super Casino is first licensed and operating in
[*], then the Region Threshold Amount for the [*] period ending [*] shall be the
sum of [*] and [*] (equal to the [*] Advance Payment amount of [*] multiplied by
[*]) for a total of [*]; and


* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
5

--------------------------------------------------------------------------------


 
(Y) if thereafter there are [*] Super Casinos licensed and operating as of [*]
and [*] Super Casinos licensed and operating as of [*], then the Region
Threshold Amount for the [*] period ending [*] shall be the sum of [*] (equal to
the Advance Payment of [*] multiplied by [*]) and [*] (equal to the Advance
Payment of [*] multiplied by [*]) for a total of [*].
 
(c) Paragraph 2(b)(iii)(D) of the License Agreement Summary with respect to the
Advance Payments and Region Threshold Amounts for the United Kingdom Region is
deleted from the Agreement.


(d) For clarification, with respect to the UK Region under the UK Gambling Act
2005, exclusion (A) in the definition of "Licensed Articles" and “Gaming Device”
set forth in Paragraph 1(a)(i) of the License Agreement Summary part of the
Agreement shall not exclude [*] games but shall exclude [*] games; provided,
however, that it is further understood that in light of Licensor's license with
[*] which expires [*], the rights Licensee has with respect to [*] games shall
be on a non exclusive basis for the period through [*], and shall be on an
exclusive basis starting on [*] through the Term of the Agreement, subject to
[*] pre existing sell-off rights for the [*] under its existing license with
Licensor. Licensee shall use reasonable efforts to place [*] Gaming Devices in
the UK Region through sublicensees, provided that Licensor approves such
sublicensees, such approval not to be unreasonably withheld. For the avoidance
of doubt, Licensee's rights with respect to [*] games are on an exclusive basis.


4. Paragraph 2(c) the License Agreement Summary part of the Agreement is amended
by deleting the words “[*]” and replacing them with “[*].”


5. Paragraph 2(d) the License Agreement Summary part of the Agreement is amended
by deleting the words “[*]” in the first sentence and replacing them with “[*].”
Paragraph 2(d) of the License Agreement Summary part of the Agreement is hereby
further amended by adding the following at the end of the paragraph:


All payments by Licensee to Licensor shall be made in United States Dollars by
electronic payment to Licensor as follows:


Payments by wire transfer shall be sent to:


[*]


* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
6

--------------------------------------------------------------------------------


 
Payments by ACH transfer shall be sent to:


[*]


6. Paragraph 1(c) of the License Agreement Summary part of the Agreement is
amended by replacing the figure "[*]" which appears twice in the second-to-last
paragraph of such Paragraph with the figure "[*]".


7. The paragraph and other headings (if any) contained in this Amendment are for
reference purposes only and should not be deemed to affect the meaning or
interpretation of this Amendment or the Agreement. This Amendment may be
executed in one or more counterparts, and by facsimile transmission, each copy
of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same instrument, but this Amendment shall not be
binding upon the parties until it has been signed by each party. The parties
hereto agree that facsimile signatures on a copy of this Amendment shall be
effective and enforceable as if they were original signatures.


Except as specifically modified or amended by this Amendment, all terms and
conditions of the Agreement are unmodified and remain in full force and effect.


This document shall not be deemed an offer and shall not be binding unless
signed by all named parties.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.


HASBRO, INC.
WMS GAMING INC.        
By:
/s/ Barry Nagler
By:
/s/ Orrin J. Edidin
 
Senor Vice President
 
Executive Vice President
 
General Counsel & Secretary
 
Chief Operating Officer
Date:
12/15/06
Date:
12/15/06



* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
7

--------------------------------------------------------------------------------



HASBRO INTERNATIONAL, INC.


By:
/s/ Barry Nagler
 
Senor Vice President
 
General Counsel & Secretary



Date: 12/15/06


8

--------------------------------------------------------------------------------

